DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of claims 4-20 in the reply filed on November 17, 2020 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the following informalities:
Paragraph 039, line 13: change “DIDIC” to - - DICD - - 
Paragraph 046, line 8: change “surface42” to - - surface 42 - - 
Paragraph 073, line 1: change “FIGS.3A-3C” to - - FIGS. 3A-3C - - 
Paragraph 0104, line 3: change “N4” to - - N4 - - 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto (US 2007/0108446 A1).
As to claim 4, Akimoto teaches a manufacture method of a thin film transistor, as detailed in figures 2A-3D, where the method comprises:
providing a base substrate (1); and
forming a gate electrode (3), a first electrode (10), a second electrode (11) and a semiconductor layer (12) of the thin film transistor on the base substrate, wherein at least one of a group consisting of the gate electrode, the first electrode and the second electrode comprises N portions that are stacked in a direction perpendicular to the base substrate, adjacent two portions of the N portions are in direct contact with each other, and N is a positive integer more than or equal to 2, 
wherein the method comprises: 
performing N patterning processes to respectively form the N portions.
See figure 3C, first electrode (10) and second electrode (11) each consist of N=2 portions; figures 3A-3C teach N=2 patterning processes to form the N=2 portions.

claim 5, Akimoto teaches an embodiment wherein there are N=3 portions for the electrodes, as noted in figure 2D.  Film layer 8, located between layers 6 and 7, would result in N=3 portions for the first and second electrodes.  Given this structure, the total thickness would be 300-6000 Å, since each layer is 100-2000 Å.  See paragraphs 0092, 0093, and 0095.

As to claim 6, Akimoto teaches the same mask utilized to form the N portions of the first and second electrodes.  The mask is identified as numeral 9 in figure 3A.

As to claim 12, Akimoto teaches forming the TFT as noted above for claim 4.  Akimoto also teaches the formed TFT is used within an array substrate.  See paragraph 0002, 0049, and figures 15A-15E.


Allowable Subject Matter
Claims 7, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 8, 10-11, and 14-20 are also objected to, as being further dependent upon objected claims.)



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812